Citation Nr: 0027740	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-11 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Service connection for sinusitis.

2. Service connection for chronic obstructive pulmonary 
disease (COPD).

3. Service connection for osteoarthritis of the shoulders.

4. Service connection for osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Cynthia  A. Skow


INTRODUCTION

The appellant periods of active duty with the Army Reserve 
dating back to 1967, including periods from September 12 to 
26, 1987, from December 6, 1990, to June 21, 1991.  The 
appellant served in Southwest Asia in support of Operation 
Desert Storm between December 1990 and May 1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
sinusitis related to any of the appellant's periods of active 
service.

2.  Competent medical evidence has not been presented showing 
COPD related to any of the appellant's periods of active 
service.

3.  Competent medical evidence has not been presented showing 
osteoarthritis of the shoulders related to any of the 
appellant's periods of active service.

4.  Competent medical evidence has not been presented showing 
osteoarthritis of the left knee related to any of the 
appellant's periods of active service.



CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for 
sinusitis has not been presented.  38 U.S.C.A. § 5107 (West 
1991).

2.  A well grounded claim for service connection for COPD has 
not been presented.  38 U.S.C.A. § 5107 (West 1991).

3.  A well grounded claim for service connection for 
osteoarthritis of the shoulders has not been presented.  
38 U.S.C.A. § 5107 (West 1991).

4.  A well grounded claim for service connection for 
osteoarthritis of the left knee has not been presented.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for sinusitis, COPD, 
and osteoarthritis of the shoulders and left knee.  Service 
connection may be granted, when the facts, as shown by the 
evidence, establish that a particular injury or disease 
resulting in chronic disability was incurred in service, or, 
if pre-existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In the case of 
any disease diagnosed after discharge, service connection may 
be granted when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Service connection is 
presumed if a veteran manifests a chronic disease, such as 
arthritis, to a degree of at least 10 percent within one year 
after separation from service.  38 U.S.C.A. § 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991).  Furthermore, a 
claim which is not well grounded precludes the Board from 
reaching the merits of a claim.  Boeck v. Brown, 6 Vet. App. 
14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991).  Where such evidence is not submitted, the claim is 
not well grounded, and the initial burden placed on the 
appellant is not met.  See Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible.  See King v. Brown, 5 
Vet.App. 19 (1993).

Sinusitis

The appellant seeks service connection for sinusitis.  He 
testified at a personal hearing in July 1999 that he had 
"hay fever" most of his adult life, but that his symptoms 
had been worse since returning from his Persian Gulf War 
service.  He further testified that he has been treated with 
allergy medications, Claritin-D and Flonase, by a private 
physician since his release from active service.  He denied 
having been diagnosed with sinusitis or experiencing symptoms 
of headaches and nasal crusting or discharge.  He reported no 
post service antibiotic treatment for sinusitis.

On VA systemic conditions examination in May 1997, the 
diagnoses included "nasal allergies."  Subjective 
complaints were of seasonal allergies.  There was no medical 
history of sinusitis.  VA outpatient treatment records dated 
August 1991 through January 1998, including Persian Gulf 
Registry examination, are negative for sinus complaints or 
findings.

In August 1997, a VA general medical examination was 
conducted.  The appellant, by history, reported that "he may 
have headaches related to his chronic sinus problem, and he 
does have fever."  Examination of the nose, sinuses, mouth 
and throat was negative.  The listed diagnoses included 
chronic sinusitis and hay fever.  An x-ray study of the 
sinuses was not performed to confirm or rule out the presence 
of sinusitis.

There is a diagnosis for "sinusitis" of record, which is 
sufficient to satisfy the first prong of the well grounded 
analysis even though this diagnosis may not be predicated on 
objective medical indicators.  However, as the diagnosis for 
sinusitis has not been related to any of the appellant's 
periods of active service by competent medical evidence, the 
claim is not well grounded.  The appellant as a lay person is 
not competent to offer opinions on medical causation and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992); Moray v. Brown, 5 Vet.App. 211 (1993).  Moreover, lay 
assertions of medical causation or medical diagnosis cannot 
constitute evidence to render a claim well grounded.  Lathan 
v. Brown, 7 Vet.App. 359, 365 (1995); Grottveitt v. Brown, 5 
Vet. App. 91, 93 (1993); Tirpak supra. at 611.

COPD

The appellant seeks service connection for COPD.  He 
testified at his July 1999 personal hearing that he believed 
he had COPD because he did not "snore" prior to his Persian 
Gulf War service.  He acknowledged at this time that he had 
not been diagnosed with COPD during any period of active 
service and that he currently took no medication for COPD.  
He testified that he received all respiratory care through 
his local private physician.

On VA systemic conditions examination in May 1997, the 
diagnoses included "obesity" and "possible sleep apnea."  
Subjective complaints were of "snoring a lot" along with 
seasonal allergies.  There was no medical history of COPD.  
VA outpatient treatment records dated August 1991 through 
January 1998, including Persian Gulf Registry examination, 
are negative for COPD.

In August 1997, a VA general medical examination was 
conducted.  The appellant, by history, reported that "he may 
get short of breath when he is working hard, and then he also 
may have some minimal chest discomforts."  Examination of 
the respiratory system revealed a "somewhat prolonged 
expiration without rales."  The listed diagnoses included 
chronic obstructive pulmonary disease.  A subsequently 
performed pulmonary function study revealed:  No obstruction 
or restriction, but reduced mid-flows suggestive of small 
airway disease; diffusion was normal.  An x-ray study of the 
chest was normal.

Again, assuming arguendo that the diagnosis for COPD on VA 
examination in August 1997 is valid, and supported by the 
pulmonary function study, the claim for service connection 
for COPD is still not well grounded because competent medical 
evidence has not been presented showing a nexus, or link, 
between this diagnosis and any of the appellant's periods of 
active service.  As stated above, the appellant as a lay 
person is not competent to offer opinions on medical 
causation and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu 
supra.; Moray supra.  Moreover, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded.  Lathan supra. at 365; 
Grottveitt supra. at 93; Tirpak supra. at 611.


Osteoarthritis of the Shoulders and Left Knee

The appellant seeks service connection for osteoarthritis of 
the shoulders and left knee.  He testified at his July 1999 
hearing that he first noticed arthritic-type pain in his left 
knee during the year following his Persian Gulf War service.  
He denied any  injury to the left knee during active service 
and any treatment for the left knee during active service.  
The appellant also denied any current treatment for 
osteoarthritis, and indicated that he could not recall having 
ever been formally diagnosed by a physician with 
"osteoarthritis."

On VA joint examination in May 1997, the diagnoses included 
bilateral fibromyositis of the shoulders with decreased range 
of motion and persistent pain.  Subjective complaints were of 
right knee pain, status post arthroscopic surgery, and pain 
in the shoulders.  There were no complaints concerning the 
left knee.  VA outpatient treatment records dated August 1991 
through January 1998, including Persian Gulf Registry 
examination, reflect multiple joint complaints, specifically 
involving the right knee, shoulders, and elbows.  An x-ray 
study of the shoulders in February 1993 was normal.  There 
were no complaints specific to the left knee.

In August 1997, a VA general medical examination was 
conducted.  The appellant complained that his "knees hurt, 
especially the right one" and that he also had "some pain 
in the elbows, but most of the problem was in the 
shoulders."  Examination of the musculoskeletal system 
revealed only a post operative scar of the right knee.  The 
listed diagnoses included osteoarthritis of both shoulders 
and knees.  An x-ray study of the shoulders was negative.

As above, assuming arguendo that the diagnosis for 
osteoarthritis of both shoulders and knees is valid, 
supported x-ray evidence, the claims for service connection 
for osteoarthritis of the shoulders and left knee are still 
not well grounded because competent medical evidence has not 
been presented showing a nexus, or link, between this 
diagnosis and any of the appellant's periods of active 
service.  The appellant as a lay person is not competent to 
offer opinions on medical causation and the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  See Espiritu supra.; Moray supra.  Moreover, lay 
assertions of medical causation or medical diagnosis cannot 
constitute evidence to render a claim well grounded.  Lathan 
supra. at 365; Grottveitt supra. at 93; Tirpak supra. at 611.

Other Matters

Additionally, compensation may be paid for certain 
disabilities due to undiagnosed illnesses under 38 C.F.R. § 
3.317 (1999).  Although the appellant is a Persian Gulf War 
veteran who served on active duty in Southwest Asia, he does 
not aver, nor does the record show, that any of his claimed 
disabilities are "undiagnosed illnesses" for which 
compensation is sought pursuant to 38 C.F.R. § 3.317 (1999).  
Accordingly, consideration of the claims under 38 C.F.R. 
§ 3.317 (1999) is not warranted.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  VARO 
successfully completed this obligation in its statement of 
the case and supplemental statement of the case.  Likewise, 
the Board's discussion above informs the appellant of the 
requirements for the completion of his application for the 
claims for service connection.


ORDER

Service connection for sinusitis, COPD, and osteoarthritis of 
the shoulders and left knee is denied.



		
	C.P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 

